RESTRICTION/ELECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are subject to restriction.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows (please elect one from the following Species A-F, if Species A is elected, please further elect one of the following Subspecies 1-2): 
Species A: Figures 1-6; Claims 1-5, 7, 10 & 12-16, 18
Subspecies 1: Figure 2; includes Claims 6 & 17 
Subspecies 2: Figure 2a
Species B: Figures 1-2, 3-7; Claims 1-8, 10 & 12-19
Species C: Figure 8; Claims 1, 5-6, 9-11 & 12, 16-17, 20
Species D: Figures 9-11; Claims 1-3, 5, 10-11 & 12-14, 16,
Species E: Figures 9-14; 1-5, 10-11 & 12-16
Species F: Figure 15; Claims 1-5, 7, 10 & 12-16, 18
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A-F lack unity of invention because the groups do not share the same or corresponding technical feature.
For example, Species A represents the exemplary embodiment of the orthosis comprising a first and second tension element which is integral, made of silicone, and has holes to engage at least one toe, the heel, and the ankle of a user’s foot. Subspecies 1 represents the orthosis wherein there is additional attachment to the user’s lower leg and Subspecies 2 is the orthosis with the attachment extending only until the ankle. Species B incorporates the orthosis of Species A with attachment until the lower leg and further comprises a reinforcement element. Species C represents an embodiment of the orthosis made of silicone to be wrapped around the ankle region and further incorporates a wrapped supporting link and a stocking. Species D represents the general foot lift orthosis further comprising a stocking and stabilizing elements. Species E incorporates the elements of Species D and further species the placement of the second tension element. Species F is general and incorporates the elements of the exemplary orthosis but further indicates that the one-piece orthosis is contoured to the curves of a foot. Based on the foregoing observations, the Applicant must elect the set of claims that includes the elements- as discussed above- of the intended embodiment of the foot-lift orthosis.
A telephone call was made to Attorney Joshua Randall on 02/05/2021 to request an oral election to the above restriction requirement, but did not result in an election being made. Attorney Randall requested the restriction requirement to be mailed.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        February 5, 2021

/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786